Case 1:20-cv-02996-GBD Document 10 Filed 05/18/20 Page 1 of 1

aes

    

edb citiee

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff,

ORDER

-against-
TRANSPAC CONTAINER SYSTEM LIMITED _ : 20 Civ. 2996 (GBD)
OF HONG KONG, trading as Blue Anchor Line

a/k/a Blue Anchor America Line,

Defendant.

GEORGE B. DANIELS, United States District Judge:
This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.

All conferences previously scheduled are adjourned sine die.

Dated: New York, New York SO ORDERED.

May 18, 2020
/ ger . =?

GEPR . DANIELS
ted ‘States District Judge

 

 
